ICJ_087_MaritimeDelimitation_QAT_BHR_1996-02-01_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 1 FEBRUARY 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 1° FEVRIER 1996
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 1 February 1996,
1 C.J. Reports 1996, p. 6

Mode officiel de citation:

Délimitation maritime et questions territoriales
entre Qatar et Bahreïn, ordonnance du 1° février 1996,
CLJ. Recueil 1996, p. 6

 

Sales number
ISSN 0074-4441 N° de vente: 673

ISBN 92-1-070736-2

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1996

1% février 1996

AFFAIRE DE LA DÉLIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE QATAR ET BAHREIN

(QATAR c. BAHREÏN)

ORDONNANCE

Présents: M. BEDIAOUI, Président; M. SCHWEBEL, Vice-Président;
MM. ODA, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, M™* HIGGINS, juges; M. VALENCIA-
OsPiNA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31 et 44 de son Règle-
ment,

Vu l’ordonnance en date du 28 avril 1995, par laquelle la Cour a fixé
au 29 février 1996 la date d’expiration du délai pour le dépôt par chacune
des Parties d’un mémoire sur le fond;

Considérant que, par une lettre en date du 3 janvier 1996, parvenue au
Greffe le 5 janvier 1996 par télécopie et dont l'original a été reçu le même
jour par courrier spécial, le ministre des affaires étrangères de l'Etat de
Bahreïn a notamment prié la Cour, pour les raisons exposées dans ladite
lettre, de reporter au 30 novembre 1996 la date d'expiration du délai pour
le dépôt du mémoire de son gouvernement sur le fond;

1996
1% février
Rôle général
n° 87
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (ORD. 1 IT 96) 7

Considérant que copie de cette lettre a immédiatement été transmise
par le Greffier adjoint à l’agent de l'Etat de Qatar, qui a été invité à infor-
mer la Cour aussitôt que possible des vues que son gouvernement pour-
rait vouloir faire connaître conformément au paragraphe 3 de l’article 44
du Règlement;

Considérant que, par une lettre en date du 6 janvier 1996, parvenue au
Greffe le 8 janvier 1996 par télécopie et dont l’original a été reçu le
11 janvier 1996, l'agent de Qatar a notamment indiqué que, de lavis de
son gouvernement, une «prorogation aussi longue» que celle sollicitée
par le ministre des affaires étrangères de Bahreïn n’était pas «suffisam-
ment justifiée» aux termes de sa lettre;

Considérant qu’aux fins de se renseigner plus avant auprès des Parties
le Président a invité leurs agents ou représentants à prendre part à une
réunion dont la date a été fixée au 22 janvier 1996, et que les deux Parties
s’y sont fait dûment représenter;

Compte tenu des vues exprimées par les Parties au cours de cette
réunion et des circonstances particulières de l’affaire,

Reporte au 30 septembre 1996 la date d’expiration du délai pour le
dépôt par chacune des Parties d’un mémoire sur le fond;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le premier février mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de l’Etat de
Qatar et au Gouvernement de l'Etat de Bahreïn.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
